         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

ROY HOLMES, TINA ALEXANDER,                                                           PLAINTIFFS
PATRICK NORRIS, and MELISSA
GARNER, Each Individually and On
Behalf of All Others Similarly Situated

v.                                       4:20-cv-191-DPM

STETSON COURIER, INC., and                                                          DEFENDANTS
JOHN STETSON

    BRIEF IN SUPPORT OF DEFENDANTS’ RESPONSE IN OPPOSITION TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION, FOR DISCLOSURE
           OF CONTACT INFORMATION AND TO SEND NOTICES

       Defendants by and through their attorneys Cross, Gunter, Witherspoon & Galchus, P.C.,

and for their Brief in Support of Response in Opposition to Plaintiffs’ Motion for Conditional

Certification, for Disclosure of Contact Information and to Send Notices, state:

                                    I.      INTRODUCTION

       Stetson Courier, Inc. (Stetson Courier) is a Florida-based business that provides logistics

services to its customers in multiple states. Plaintiffs were each contracted courier drivers for

Stetson Courier in Little Rock, Arkansas, and contracted to deliver on behalf of Stetson Couriers’

only Arkansas-based customer, All Care Pharmacy. Plaintiffs only contracted with Stetson

Courier from June 2019 until April 1, 2020. Their delivery services varied by route length,

destination, and types. Further, Plaintiff Norris worked as a Lead Driver with contracted work

duties that no other Plaintiff provided to Stetson Courier. Based on the facts available at this time,

following discovery between the parties, the Plaintiffs are neither similarly situated to themselves

nor to the putative class to which they seek to notify of this lawsuit. As such, Plaintiffs’ Motion

for Conditional Certification must be denied in its entirety.




                                                  1
         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 2 of 12




       II.     ARGUMENT

A.     STANDARDS FOR CONDITIONAL CERTIFICATION.

       Defendants understand that this Court is well-versed in the applicable two-step approach

for determining whether to certify a collective action pursuant to Section 216(b) of the FLSA. In

the first stage or “notice stage,” the plaintiff bears the burden of proof and must make a “modest

factual showing sufficient to demonstrate that they and potential plaintiffs together were victims

of a common policy or plan that violated the law.” Wheeler, 2011 WL 5402446, at *1-2. After

completion of discovery, the court uses a more stringent analysis to determine whether the

members of the class are actually similarly situated. Id.1 Although lenient, the burden at the initial

stage is not "invisible." Parker v. Rowland Express, Inc., 492 F. Supp. 2d 1159, 1164 (D. Minn.

June 25, 2007).

       The power to authorize notice must be exercised with discretion and only in appropriate

cases. Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 944 (W.D. Ark. April 15, 2003).

A plaintiff “may not meet this burden through unsupported assertions of additional plaintiffs and

widespread FLSA violations.” Wheeler, 2011 WL 5402446, at *2. Mere averments in a complaint

are not enough. West v. Border Foods, Inc., Case No. 05-2525, 2006 WL 1892527, at *3 (D.

Minn. July 10, 2006). Further, courts have made clear that the responsibility to intervene in the

management of this type of litigation begins when the case is filed. Freeman, 256 F. Supp. 2d at

945. Indeed, this Court has held that it has a “responsibility to avoid the ‘stirring up’ of litigation

through unwarranted solicitation.” Id. (citing Severtson v. Phillips Beverage Co., 137 F.R.D. 264,

266-67 (D. Minn. June 27, 1991)).




1
 The Eighth Circuit has set forth the proper standard for determining “similarly situated” at the
second stage. See Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791, 796 (8th Cir. 2014).


                                                  2
         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 3 of 12




       Neither the Act nor the regulations define what "similarly situated" means. Zezanski v.

First Step, Inc., 2017 WL 11446916, at *2 (W.D. Ark. June 27, 2017). District courts within the

Eighth Circuit have considered a variety of factors when determining whether plaintiffs and

proposed class members are “similarly situated” at the notice stage. These factors include: (1)

whether they hold the same job title; (2) whether they work or worked in the same geographic

location; (3) whether the alleged violations occurred during the same time period; (4) whether they

were subjected to the same policies and practices established in the same manner by the same

decision-maker; and (5) the extent to which the acts constituting the alleged violations are similar.

Id. at *2-3. Also, a “job title is not dispositive, whether a named plaintiff and potential collective

action plaintiffs share a common job title is a factor to consider in making the initial “similarly

situated” determination.” Id. at *3.

        B. Plaintiffs Are Not Similarly Situated for Even Conditional Certification.

       Plaintiffs allege that they were improperly classified as independent contractors by

Defendants. See ECF No. 5, ¶¶ 81-84. This is their sole claim for relief on behalf of the collective

class. Id. In their Motion for Conditional Certification, they simply allege that they were not paid

for overtime. See ECF No. 21, ¶ 1; see also ECF No. 22, pp. 7-8. Plaintiffs do not cite to any one

policy or practice that supports their contention that they are similarly situated as required under

Section 216(b) of the FLSA. Rather, they contend that they are similarly situated because they

were not properly paid for all minimum wage and overtime hours. ECF No. 22, p. 8. Their

rationale presumes that they and other drivers were improperly classified as independent

contractors, despite there being no such finding in this case to this point.

       Even at this conditional certification stage, the parties have already engaged in discovery

and depositions in this matter. Thus, a heightened standard of review may be applied to their



                                                  3
         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 4 of 12




Motion. See Swales v. KLLM Transp. Servs., L.L.C., 985 F.3d 430, 437 (5th Cir. 2021) (declining

to apply the two-stage approach to conditional certification of independent contractors following

the close of discovery). “When, as occurred in this case, the parties are permitted to conduct some

limited discovery to determine whether a class of similarly situated plaintiffs may exists, courts

sometimes hold the plaintiff to a higher standard of proof.” Jungkunz v. Schaeffer's Inv. Rsch.,

Inc., 2014 WL 1302553, at *7 (S.D. Ohio Mar. 31, 2014) (analyzing the “modest plus factual

showing” principle under FLSA conditional certification). Even granting Plaintiffs’ allegations as

true, their proposed class should not be certified.

       1. Plaintiffs Are Not Similarly Situated to One Another.

       Aside from broad allegations of improper pay, neither Plaintiffs’ Motion nor their

declarations state how she and the proposed class members "together were victims of a common

policy or plan that violated the law." Collins, 2013 WL 1668984, at *2; see also Aguirre v. SBC

Comm., Inc., 2006 WL 964554, at *6 (S.D. Tex. Apr. 11, 2006) (holding that unsupported

allegations are inadequate even for first-stage). First, Plaintiff Norris’ own testimony shows that

he was not similarly situated to the other named Plaintiffs. His affidavit explains how he was a

“Courier Supervisor” that had duties separate and apart from Plaintiffs Garner and Alexander.

Compare Exhibit 21-9, ¶¶ 4, 7, & 15 with Exhibits 21-7 and 21-8. No other courier driver has

allegedly performed “Courier Supervisor” duties. See Deposition of Patrick Norris Excerpts,

attached to Defendant’s Response as Exhibit 1, pp. 20:9-23:3; pp. 33:17-39:2.

       Further, Plaintiff Norris states that he was paid a mileage rate for his services, which “were

the sole method of calculating compensation for Couriers. . . .” Exhibit 21-9, ¶ 9. However,

Plaintiff Norris admitted in his deposition that he was paid a fee for his duties as a “supervisor,”

which included checking paperwork from Stetson Courier’s customer with other drivers which he



                                                  4
         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 5 of 12




contends was unlike “the other employees.” Norris Dep., pp. 20:9-23:3; pp. 33:17-39:2. None of

the other Plaintiffs had these or even similar duties. Further, if the proposed class is conditionally

certified as drafted, there is no distinction between Norris and other possible “supervisors” who

could possibly join this action and create a disparity among representative evidence.

        Second, the named Plaintiffs are different in that some operated other businesses or held

other employment while contracting with Stetson Courier, yet others did not. While the merits of

the case are not at issue for purposes of conditional certification, it cannot be ignored that a relevant

factor in determining whether Plaintiffs were misclassified as independent contractors is the degree

of control exercised by an alleged employer, especially following several months of open

discovery between the parties. See Harris v. Express Courier Int'l, Inc., 2017 WL 5606751, at *4–

6 (W.D. Ark. Nov. 21, 2017) (discussing independent contractor analyses under the FLSA at the

second, or decertification, stage) (internal citations omitted); see also McClendon, 2016 WL

3911897, *2 (finding the extent to which the acts constituting the alleged violations are similar

under the first, or conditional certification, stage); see also Swales, 985 F.3d at 437 (5th Cir. 2021).

Plaintiff Holmes testified that he quit driving for Uber and other rideshare companies so that he

could only drive for Stetson (at his choice). See Deposition of Roy Holmes Excerpts, attached to

Defendant’s Response as Exhibit 4, p. 26:7-18. Similarly, Plaintiff Norris did not perform any

services or have any outside employment during his contract term with Stetson.

        However, Plaintiff Garner provided in-home care services while contracting with Stetson

Courier. See Deposition of Melissa Garner Excerpts, attached to Defendant’s Response as Exhibit

3, pp. 19:2-20:22. Also, Plaintiff Alexander operated multiple businesses over time, such as

driving for Uber, Lyft, selling Mary Kay, transporting busses, and operating a business to pick-up

and drop-off children at schools around Little Rock, called Tina’s Transport. See Deposition of




                                                   5
         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 6 of 12




Tina Alexander Excerpts, attached to Defendant’s Response as Exhibit 3, pp. 55:24-61:21; pp.

66:17-69:20. Though she did not operate most of those businesses (as an independent contractor)

during her time with Stetson Courier, she did manage Tina’s Transport from 2019 until her lone

employee (her daughter) moved out of state in March 2020. Id. at p. 61. Notably, Plaintiff

Alexander reported her income and tracked mileage on her vehicles that she commingled with

other contract work as mentioned above making any delineation of business expense records

impossible. Id. at pp. 59-61; 66-69.

        Finally, Plaintiffs only contracted with Stetson Courier as courier drivers for a period from

June 2019 – April 1, 2020. They have no knowledge of any facts relating to the Given these facts,

the Plaintiffs cannot show how they are similarly situated even for purposes of conditional

certification.

        2. Plaintiffs are Not Similarly Situated to Others.

        For the same reasons as set forth above, Plaintiffs are not similarly situated to the proposed

class they seek to certify and notice. Additionally, Plaintiffs’ putative class is drafted in a way that

is overbroad. Specifically, it seeks to include courier drivers beyond Little Rock and even

Arkansas. Plaintiffs have never worked for any customer of Stetson Courier other than the one in

Little Rock, Arkansas. Egan Dec., ¶ 8. Stetson Courier does contract with drivers outside of

Arkansas who work for other customers. Id. There is no work performed on behalf of those other

customers, and the pricing and operations of those other drivers’ contracted work is different than

that of Plaintiffs’. Id. In addition, Stetson did not begin operations in Arkansas until June of 2019,

and Plaintiffs only contracted with Stetson Courier from June 2019 – April 2020. Egan Dec., ¶ 4;

see also Exhibits 21-7, ¶ 4; 21-8, ¶ 4; 21-79, ¶ 4. They have no (alleged) knowledge of any

operations outside of the one location in Little Rock.




                                                   6
           Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 7 of 12




         It is unclear whether Plaintiffs are even aware of the existence of drivers outside of

Arkansas. Even so, geographic location of where the work is performed and the details of the

work performed are each a relevant factor in determining whether to conditionally certify this

class. See Zezanski, 2017 WL 11446916, at *2-*3; see also McClendon, 2016 WL 3911897, at *2.

Indeed, Plaintiffs have failed to state any personal knowledge whatsoever as to those customers’

operations, those putative class members’ compensation, Stetson Courier’s customer contract

requirements, schedules, and/or number of hours worked, which is fatal to Plaintiffs’ contention

that collective action certification, even under the lenient standard applied at the conditional stage,

is appropriate. See Sisson v. The Salvation Army, Case No. 6:14-CV-6090-RTD, Doc. 46, pp. 8-9

(W.D. Ark. July 7, 2015) (denying conditional certification where a plaintiff lacked personal

knowledge regarding the individuals making up the proposed, multi-state collective action class)2;

see also McCoy v. Elkhart Prod. Corp., 2021 WL 510626, at *3 (W.D. Ark. Feb. 11, 2021)

(“Because Plaintiff has not demonstrated that conditional certification should include Indiana

employees, the Court agrees with Defendant's proposed definition….”).

         As such, Plaintiffs’ class definition is overbroad and, assuming certification is not denied

in its entirety based upon the arguments stated above, the class should be limited to only courier

drivers who contracted with Stetson Courier and made deliveries within Arkansas. Further the

appropriate time period should only go back to June 1, 2019, which is when Stetson Courier began

its only operation in Arkansas and encompasses all Plaintiffs’ entire contract term. See Egan Dec.,

¶¶ 4-5. This limited definition still promotes the purposes of the FLSA’s collective action

mechanism without stirring up unjustified litigation and adding undue costs to Defendants. See

Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 945 (W.D. Ark. April 15, 2003).



2
    A copy of this unreported decision is attached to Defendants’ Response as Exhibit 7.


                                                  7
         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 8 of 12




       3. Plaintiffs Have Not Identified any Others Who Desire to Join the Lawsuit.

       Although the Eighth Circuit has not addressed the issue, the Eleventh Circuit and numerous

district courts (including those within the Eighth Circuit) have concluded that before a conditional

certification motion can be granted, a named plaintiff must proffer some evidence that other

similarly situated persons desire to consent to join the litigation. See Collins, 2013 WL 1668984,

at *3; see also Butcher v. Delta Memorial Hosp., 2013 WL 1668998, at *3 (E.D. Ark. April 17,

2013); Dybach v. Florida Department of Corrections, 942 F.2d 1562, 1567-68 (11th Cir. 1991);

Rowland Express, Inc., 492 F.Supp.2d at 1165; Aguirre, 2006 WL 964554, at *6. Indeed, “this

Court continues to find that plaintiffs must do more than speculate that putative opt-in plaintiffs

would be interested in joining a collective action. Without such a requirement, the parties and the

Court could waste valuable resources issuing notice to potential plaintiffs only to find that the case

cannot proceed as a collective action.” Collins, 2013 WL 1668984, at *3. Notably, a plaintiff

“may not meet this burden through unsupported assertions of additional plaintiffs and widespread

FLSA violations.” Wheeler, 2011 WL 5402446, at *2.

       In the absence of such evidence, "there would be no basis upon which the Court could

conclude that the action was an 'appropriate case' for collective-action treatment." Parker v.

Rowland Express, Inc., 492 F. Supp. 2d 1159, 1164 (D. Minn. June 25, 2007). It is also relevant

as to whether an employer should be put to the expense and effort of notice to a conditionally

certified class. See Collins, 2013 WL 1668984, at *3. Without a showing that other potential

plaintiffs actually would seek to join the lawsuit, it would:

       "render preliminary class certification automatic, as long as the Complaint contains
       the magic words: 'Other employees similarly situated.' Under this rationale, any
       plaintiff who is denied overtime pay may file suit under [the] FLSA and, as long as
       her complaint is well-pled, receive preliminary class certification and send court-
       approved notice forms to every … employee."


                                                  8
         Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 9 of 12




See Parker, 492 F.Supp.2d at 1165 (citations omitted); see also Collins, 2013 WL 1668998, at *3

(noting that the “mere anticipation” that others may want to join the lawsuit or the mere presence

of a uniformly adverse compensation policy is insufficient by itself to warrant creation of a

collection action) (citing Guerra v. Big Johnson Concrete Pumping, Inc., 2006 WL 2290512, at

*10 (S.D. Fla. May 17, 2006)).

       Here, the Declarations of Plaintiffs merely state that based on conversations, they believe

“that there would be others interested in participating in this lawsuit.” See ECF 21-7, ¶ 15; ECF

21-8, ¶ 15; ECF 21-9, ¶ 15. This does not meet the requirement as discussed in Collins. Even if

this Court were to conclude that the interest of other plaintiffs is not a per se "requirement," as

some courts have held, it is unquestionably a factor that can still be considered in determining

whether this case is appropriate for certification. This is particularly true in a case like this where

there is only the declarations from some of the named plaintiffs who have made no showing as to

why they were allegedly subject to an unlawful policy or plan under the FLSA. See Parker, 492

F.Supp.2d at 1165, fn 4. Accordingly, conditional certification will not further the purposes of the

FLSA, and Plaintiffs’ request to issue notices at this stage should be denied.

        C. Plaintiff’s Request for Email and Text Messaging Is Unnecessary and
           Unduly Burdensome.

       Should the court find that some class is appropriate for purposes of issuing notices,

Defendants do not oppose the issuance of the proposed Notice and Consent forms by regular mail

and reminder postcard. However, Defendants oppose Plaintiffs’ request that notice be sent by

email and that Defendants be required to post a notice “in a conspicuous location in the same areas

in which it posts government-required notices.” See ECF No. 21, Plaintiffs’ Motion for Condition

Certification, ¶¶ 8-9. Also, the timelines proposed by Plaintiffs should be adjusted.



                                                  9
        Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 10 of 12




       First, distribution by email is unnecessary. Defendants do not oppose the distribution of

the Notice and Consent forms via U.S. Mail, a reminder postcard, and physical posting. Redundant

transmissions of the same Court-approved Notice could be interpreted as an endorsement of the

lawsuit, which is inappropriate. See Cruthis v. Vision’s, No. 4:12CV244 KGB, 2013 WL 4028523,

at *8 (E.D. Ark. Aug. 7, 2013); Teramura, 2013 WL 12171862 at *4; Knispel v. Chrysler Grp.

LLC, No. 11 11886, 2012 WL 553722, at *8 (E.D. Mich. Feb. 21, 2012); Temura v. Walgreen,

Co., 2013 WL 12171862, *4 (W.D. Ark. March 7, 2013) (“The Court sees no reason why

distribution of the Notice by first-class mail would be insufficient. Therefore, it will deny

Plaintiff’s request to communicate with potential plaintiffs by telephone, email, or website.”). This

burdensome request will only add additional time and expense to the issuing of any notices, even

though two mailings will be sent to the potential class members and posted at the worksite.

       Second, Stetson has no physical office or other location wherein it could post a Notice. See

Egan Dec., ¶ 7. As such, it is impossible for Stetson to comply with such a request. Even so, the

posting would be redundant and unnecessary.

       Finally, Stetson should be afforded fourteen (14) days to distribute the putative class

contact information after receipt of this Court’s forthcoming order on Plaintiff’s Motion. This is

a reasonable period of time to compile any such information required to be disclosed. Also, the

opt-in period should be limited to 60 days, which is ample time to distribute the notices, especially

given that a reminder postcard will be issued after 30 days. A 60-day opt-in period is sufficient.

        D. Plaintiff’s Proffered Notice of Right to Join Lawsuit Should be Edited.

       Generally, Defendants do not oppose the proffered Notice of Right to Join Lawsuit. See

ECF No. 21-1. However, some edits should be required by this Court for fairness and to avoid

confusion, including:




                                                 10
        Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 11 of 12




        1.     The “RE:” line of the Notice should be amended to state: “Notice of Lawsuit and

Right to Join”. The wording proposed by Plaintiff indicates unpaid wages are already owed, which

is misleading. Also, there should either be an underline for the entire line or none; only underlining

the “Unpaid Wages lawsuit” wording is unnecessarily inflammatory.

        2.     The “Introduction” paragraph should be made into the first paragraph, and the

wording in the “Time Sensitive” paragraph (currently (1)) should be moved to paragraph number

five.

        3.     The “Description of the Lawsuit” in paragraph 3 should be corrected to reflect the

claim that couriers were not properly classified as independent contractors, as whether or not the

claimants are “employees” is a disputed issue in this suit. Plaintiffs’ proposed language insinuates

that members of the proposed class are already deemed employees, which is inaccurate. See

Harrison v. Hog Taxi, LLC, 2019 WL 4280328, at *4 (W.D. Ark. Sept. 10, 2019) (“Since a central

element of the dispute will be whether the drivers are employees or independent contractors of

Defendants, which has not yet been adjudicated, the class definition and any reference to the class

will refer to taxi drivers who “worked for” rather than “were employed by” Defendants.”).

        4.     Finally, the first sentence of the second paragraph under “Effect of Joining this

Suit” (paragraph 6) should be reworded as follows: “It is important to understand that you may be

entitled to recovery even if you did not work unpaid hours as a courier for Defendants.” See ECF

No. 21-1, ¶¶ 11-13. Plaintiffs’ proposed statement is, again, misleading, and the modified sentence

more accurately reflects the claims asserted in this matter.

        Should any notices issue, Defendants contend that these requested edits are reasonable and

will ensure fairness to them without interfering with the Notice of Rights being disseminated

among Stetson Courier’s past and current contracted courier drivers.




                                                 11
        Case 4:20-cv-00191-DPM Document 27 Filed 04/12/21 Page 12 of 12




                                     III.    CONCLUSION

        As can be seen, the putative class proffered by Plaintiffs is not similarly situated for

purposes of the FLSA. Even if they were, Plaintiffs cannot add demonstrative evidence sufficient

to fairly adjudicate the proposed classes’ claims against Stetson Courier. Conditional certification

of the class will add unnecessary costs and delays of these individual Plaintiffs’ claims. If any

Notices are approved by this Court, Defendants respectfully request that the aforementioned edits

be incorporated prior to distribution. Accordingly, because there exists no similarly situated class

of persons, Defendants respectfully request that the Court deny the Motion for Conditional

Certification, Disclosure of Contact Information and to Send Notices, or other relief to which they

are entitled.


                                              Respectfully submitted,

                                              Gregory J. Northen, AR Bar No. 2011181
                                              Michael J. Berry, AR Bar No. 2020136
                                              CROSS, GUNTER, WITHERSPOON
                                               & GALCHUS, P.C.
                                              500 President Clinton Avenue, Suite 200
                                              Little Rock, Arkansas 72201
                                              Phone: (501) 371-9999
                                              Fax: (501) 371-0035
                                              ATTORNEYS FOR DEFENDANTS




                                                12
